Citation Nr: 1424967	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  04-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed low back disorder.



REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the RO. 

In September 2008, the Veteran testified at a hearing conducted by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In an October 2008 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2010 Memorandum Decision, the Court vacated the decision and remanded the matter to the Board for additional action. 

In the October 2008 decision, the Board also denied the Veteran's claims of service connection for chronic obstructive pulmonary disease and hepatitis C.  The Veteran made no arguments regarding these decisions on appeal, and the issues were deemed abandoned by the Court. 

The Veterans Law Judge who conducted the September 2008 hearing has retired. Correspondence was sent to the Veteran in August 2012 inquiring whether he desired a new Board hearing in conjunction with this appeal. The Veteran subsequently indicated that he did not want to have another hearing.



FINDING OF FACT

The currently demonstrated low back degenerative changes is shown as likely as not to have had its clinical onset due to an injury sustained by the Veteran during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the lumbar spine with radiculopathy is due to a disease or injury that was incurred in his active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he injured his back when moving sandbags during service.  See, e.g., the February 2012 VA examination report.  He asserted that at the same time he injured his back, he experienced significant right groin pain.  Id. 

The service treatment records are devoid of any complaints or findings referable to back pain; however, a February 1968 service treatment record reflects a request from the Veteran to be relieved from sandbag duty.  This treatment record also noted that he had a right testicle strain.  There is no reference to any back pain contained in the service treatment records and the Veteran's separation examination found his spine to be clinically normal.

While the service treatment records do not document any complaints or treatment for a back disability, the Veteran, as a layperson, is competent to report injuring his back in service.  See Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Significantly, the Board observes that the Veteran complained of having an in-service back injury while seeking medical treatment long before he ever filed a claim for VA benefits.  See, e.g., a December 1995 VA treatment record.  Moreover, the Veteran has consistently stated that he injured his spine while filling sandbags while on active duty.  

Based on these assertions, the Board finds that an in-service injury or disease has been demonstrated.

During VA examinations conducted in February 2007 and February 2012, the Veteran was diagnosed with degenerative arthritis of the lumbar spine with radiculopathy.  

A private medical examination from July 2012 indicated that the Veteran had a lumbar spine discogenic disease with a lumbar radiculopathy.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed degenerative changes and any disease or injury during service. 

In the October 2008 Memorandum Decision, the Court found that the medical opinion provided by the February 2007 VA examiner was inadequate because it did not provide a rationale for its conclusion.

The Veteran was afforded another VA examination in February 2012.  After reviewing the Veteran's claims file and conducting a clinical examination, the examiner opined that the Veterans in-service a back injury, by definition, was self-limiting and that it was unlikely that he suffered organic or structural damage from this injury.  

The examiner also noted that, after the Veteran separated from service, he could have had recurring strains provoked by overexertion, but each episode would not be considered secondary to the previous episode.

The February 2012 VA examiner noted that the Veteran had degenerative disc disease of the lumbar spine and opined that this was largely due to the natural aging process, genetics, and possibly repeated injuries over the years.  

It was noted that, even if the Veteran's symptoms were similar to those he experienced after his in-service injury, the current back condition was not due to the in-service strain that occurred more than 20 years ago, but due to structural damage by aging.  The examiner specifically stated that a muscular strain, whether of the lower back or groin, suffered more than 20 years ago, was not a factor for the development of lumbar spine arthritis.

In support of his claim, the Veteran submitted a private medical opinion from I.S., D.O., who opined that the Veteran's current back disability had its onset during active service.  This examiner noted that the Veteran's complaints have been consistent dating back to 1968 with regards to his groin pain.  The examiner also noted that diagnostic studies concluded that the Veteran had discogenic changes at the L3 level, which explained the right groin pain symptoms that the Veteran experienced since 1968.

A February 2012 statement also was received from the Veteran's cousin, who indicated that they often talked about his back pain following his return from service.  It was further noted that the Veteran would complain about his back pain every time that they talked since his separation from active duty.

Based on its review of the entire record, the Board finds the evidence to be at least in equipoise in showing that the current degenerative changes of the lumbar spine as likely as not is due to an injury sustained by the Veteran during his period of active service based on his credible lay assertions of experiencing continuous low pain since that time.

In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative changes of the lumbar spine with radiculopathy is warranted.


ORDER

Service connection for degenerative changes of the lumbar spine is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


